Citation Nr: 0030296	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  98-01 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to an increased rating for the service-connected 
left leg disability, currently evaluated as 20 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1993 to December 
1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in February 1999.  

The case was remanded by the Board to the RO in July 1999 for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran's service-connected post operative residuals 
of the left tibial plateau fracture with meniscal tear 
include pain, atrophy and x-ray evidence of mild degenerative 
changes of the knee with related functional limitation and 
findings reflective of malunion of the tibia; the overall 
disability picture more nearly approximates that of marked 
knee impairment.  

2.  The veteran is not shown to have lateral instability or 
recurrent subluxation related to the service-connected left 
leg disability.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 30 percent for 
the service-connected left knee disability have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5010, 5257, 
5260, 5261, 5262 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the RO granted service connection for a left 
knee disability in January 1995 and assigned a 10 percent 
rating for that disability.  In a February 1997 rating 
decision, the RO increased the rating to 20 percent for the 
service-connected left knee disability based on the findings 
of a February 1997 VA examination.  This rating was assigned, 
effective on February 10, 1997, under Diagnostic Code "5262-
5257."  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in February 1999.  The veteran indicated 
that he wore a brace on the left knee and occasionally used a 
cane.  The veteran stated that his knee gave out several 
times.  

The case was remanded by the Board to the RO for further 
development in July 1999.  Specifically, it was unclear 
whether the veteran had arthritis of the left knee.  In 
addition, it was unclear whether the veteran experienced 
additional pain on use, weakened movement, instability, 
excess fatigability, incoordination or any other functionally 
disabling symptoms, including additional limitation of motion 
during flare ups.  

Pursuant to the directives set forth in the July 1999 Remand, 
the veteran was afforded a VA examination in December 1999.  
The examiner noted that the veteran reported a marked 
increase in pain with cold weather, when attempting to go up 
and down stairs and when walking long distances.  The veteran 
reported occasional swelling in the left knee and that the 
knee occasionally gave out.  

On VA examination, atrophy was noted on the left.  The 
veteran had joint line tenderness medially and laterally.  
There was no crepitance on range of motion.  The veteran 
lacked 10 degrees of full extension and had flexion to 85 
degrees.  There was no instability on the knee itself.  
Radiographs of the knee revealed the hardware that was 
present which included a plate with interfragmentary screws 
and there was mild degenerative change involving the knee, 
especially at the patellofemoral joint.  

The impression was that of status post ORF of the proximal 
tibia and tibial plateau as a result of a fracture.  The 
veteran had pain that suggested traumatic arthritis.  The 
veteran had limited range of motion; however, the examiner 
was unable to give an accurate amount of extra degrees lost 
when he had increased pain as well as exacerbations.  

The VA examiner indicated that he was unable to give how many 
degrees that the veteran lost on range of motion of the knee 
when he has difficulty walking beyond one-half mile.  The 
examiner indicated that the clinical setting did not allow 
for those parameters to be tested an that the best way to 
assess that would be a functional capacity evaluation done by 
a registered physical therapist in a major hospital setting.  
The examiner did indicate that the veteran had some increased 
fatigability which limited his ability to walk greater than 1/2 
mile.  In addition, the examiner noted that the veteran had 
some giving way of the left knee.  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  

Under 38 C.F.R. § 4.31 (1999), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  

The service-connected left knee disability is rated under 
Diagnostic Code 5262 for impairment of the tibia and fibula.  
Under Diagnostic Code 5262, a 10 percent rating is assigned 
for slight knee or ankle disability.  A 20 percent rating is 
assigned where moderate knee or ankle disability is shown.  A 
30 percent rating is warranted where there is malunion of the 
tibia and fibula with marked knee or ankle disability.  

In rating the service-connected left knee disability, all 
applicable diagnostic codes must be considered to include 
Diagnostic Codes 5010, 5257, 5259, 5260 and 5261.  In 
opinions of the General Counsel (VAOPGCPREC 23-97 and 9-98), 
it was held that a claimant who has arthritis and 
subluxation/instability due to service-connected knee 
disability may be rated separately based on limitation of 
motion and lateral instability and subluxation.  

Under Diagnostic Cod 5257 for other impairment of the knee, a 
10 percent rating is applied where there is recurrent 
subluxation or lateral instability of a mild degree.   A 
moderate degree of recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating is assigned where the medical evidence shows severe 
recurrent subluxation or instability.  

In this case, the Board finds that the medical evidence is 
negative for any findings of lateral instability or 
subluxation of the left knee related to the service-connected 
disability.  

Diagnostic Codes 5260 and 5261 govern ratings for limitation 
of motion.  Under 5260, a 10 percent rating is assigned for 
flexion of the leg which is limited to 45 degrees.  A 20 
percent rating is assigned when flexion of the leg is limited 
to 30 degrees.  A 30 percent rating is assigned when flexion 
of the leg is limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent rating is assigned 
where extension of the leg is limited to 10 degrees.  A 20 
percent rating is assigned where extension of the leg is 
limited to 15 degrees.  A 30 percent rating is assigned where 
extension of the leg is limited to 20 degrees.  A 40 percent 
rating is warranted where extension of the leg is limited to 
30 degrees.  

In this case, the medical evidence shows that the veteran 
lacks 10 degrees of full extension and has flexion to 85 
degrees.  Significantly, the examiner was unable to fully 
describe the degree of left knee functional loss due to pain 
or exacerbations in order to facilitate evaluation the 
disability under the provisions of either Diagnostic Code 
5260 or 5261.  

However, the Board finds, given the veteran's complaints of 
left knee problems and the demonstrated atrophy and impaired 
motion and the x-ray findings of mild degenerative changes of 
the knee and malunion due to the tibial fracture, that the 
overall disability picture in this case more nearly 
approximates that consistent with marked knee impairment.  

Accordingly, with consideration of the provisions of 38 
C.F.R. § 4.7, a 30 percent rating is for application for the 
service-connected left leg disability under Diagnostic Code 
5262.  

In addition, the Board notes that the 30 percent rating now 
assigned under the provisions of Diagnostic Code 5262 fully 
addresses the additional functional loss caused by pain or 
any exacerbation related to the service-connected post 
operative tibial plateau fracture residuals with meniscal 
tear.  

In order to warrant a rating in excess of 30 percent under 
the applicable Diagnostic Codes, the veteran would have to 
demonstrate a degree of functional loss manifested by 
extension limited to 30 degrees or equivalent to ankylosis of 
the knee.  The medical evidence does not show that the 
veteran experiences extreme pain, instability, incoordination 
and fatigability or pain producing functional limitation of 
this severity.  

Moreover, as indicated hereinabove, the objective clinical 
findings do not support the assignment of a separate, 
compensable rating under Diagnostic Code 5257.  

In sum, the preponderance of the medical evidence supports 
the assignment of an increased rating of 30 percent under 
Diagnostic Code 5262 based on demonstrated malunion of left 
tibia with marked knee disability.  




ORDER

An increased rating of 30 percent for the service-connected 
left leg disability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 

